TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 16, 2017



                                      NO. 03-15-00020-CV


                                   James V. Long, Appellant

                                                 v.

       Southwest Funding, L.P.; OneWest Bank, FSB; IndyMac Mortgage Services;
                   and Deutsche Bank National Trust, Co., Appellees




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the orders signed by the trial court on January 21, 2014 and

October 9, 2014. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the trial court’s orders. Therefore, the Court affirms the trial

court’s orders. The appellant shall pay all costs relating to this appeal, both in this Court and in

the court below.